Exhibit 10.344

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF NON-EMPLOYEE DIRECTOR

RETAINER RESTRICTED STOCK UNIT GRANT

You have been granted Restricted Stock Units. A Restricted Stock Unit represents
the right to receive, subject to certain conditions, a share of Common Stock of
The Charles Schwab Corporation (“Schwab”), under The Charles Schwab Corporation
2004 Stock Incentive Plan (the “Plan”). Your Restricted Stock Units are granted
subject to the following terms:

 

Name of Recipient:    Total Number of Restricted Stock Units Granted:    Grant
Date:    Vesting Schedule:   

So long as you remain in service in good standing and subject to the terms of
the Restricted Stock Unit Agreement, the Restricted Stock Units subject to this
grant will become vested and distributable on the following dates and in the
following amounts, subject to the restrictions below:

 

Number of Restricted Stock Units on Vesting Date:

Restricted Stock Units are an unfunded and unsecured obligation of Schwab. Any
vested Restricted Stock Units will be paid in shares of Common Stock of The
Charles Schwab Corporation (“Shares”) as provided in the Restricted Stock Unit
Agreement.

 

1



--------------------------------------------------------------------------------

You and Schwab agree that this grant is issued under and governed by the terms
and conditions of the Plan and the Restricted Stock Unit Agreement, both of
which are made a part of this notice. Please review the Restricted Stock Unit
Agreement and the Plan carefully, as they explain the terms and conditions of
this grant. You agree that Schwab may deliver electronically all documents
relating to the Plan or this grant (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
Schwab is required to deliver to its stockholders. By accepting this grant, you
agree to all of the terms and conditions described above, in the Restricted
Stock Unit Agreement and in the Plan.

 

2



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR

RETAINER RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Units   

No payment is required for the Restricted Stock Units that you are receiving.
Restricted Stock Units are an unfunded and unsecured obligation of Schwab.

Vesting   

Subject to the provisions of this Agreement, a Restricted Stock Unit becomes
vested and distributable as of the earliest of the following:

 

(1)     The applicable Vesting Date for the Restricted Stock Unit indicated in
the Notice of Non-Employee Director Retainer Restricted Stock Unit Grant.

 

(2)     Your death.

 

(3)     Your disability.

 

(4)     Your separation from service, if the separation qualifies as a
retirement.

 

(5)     A change in control.

 

If you become a common-law employee of Schwab or a subsidiary of Schwab
(“subsidiary” means a subsidiary corporation as defined in section 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”)), then the Restricted
Stock Units will continue to vest as described in the Notice of Non-Employee
Director Retainer Restricted Stock Unit Grant so long as you continue as either
a non-employee director or an employee of Schwab or its subsidiaries.

 

Unvested units will be considered “Restricted Stock Units.” If your service
terminates for any reason, then your Restricted Stock Units will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination. This means that the Restricted Stock Units will
immediately revert to Schwab. You will receive no payment for Restricted Stock
Units that are forfeited. Schwab determines when your service terminates for
this purpose.

Definition of Fair Market Value   

“Fair market value” means the average of the high and low price of a Share (as
defined below) as reported on the New York Stock

 

1



--------------------------------------------------------------------------------

  

Exchange on the applicable determination date.

Definition of Disability   

For all purposes of this Agreement, “disability” means that you have a
disability that qualifies as such under section 409A of the Code.

Definition of Retirement   

For all purposes of this Agreement, “retirement” means your resignation or
removal from the Board at any time after you have attained age 70 or completed 5
years of service as a non-employee director.

Definition of Change in Control   

For all purposes of this Agreement, “change in control” means an event that
qualifies as a change in control event under section 409A of the Code and as a
change in control as defined in the Plan.

Definition of Separation From Service   

For all purposes of this Agreement, “separation from service” means a separation
from service as defined under section 409A of the Code.

Payment of Shares   

Any vested Restricted Stock Units will be paid in shares of common stock of The
Charles Schwab Corporation (“Shares”) as provided herein. Shares that have
become vested and distributable under this Agreement shall be distributed as
follows:

 

(1)     Shares that vest and become distributable on a Vesting Date shall be
distributed within 30 days of the Vesting Date.

 

(2)     Shares that vest and become distributable on death, disability or a
change in control shall be distributable within 90 days of such event.

 

(3)     Shares that vest and become distributable on a separation from service
that qualifies as a retirement shall be distributed within 90 days of the
separation from service. Notwithstanding the foregoing, if at the time of your
separation from service, you are a “specified employee”, you will receive your
Shares six months after your separation from service. “Specified Employee” means
a “specified employee” within the meaning of section 409A of the Code and any
regulatory guidance promulgated thereunder, provided that in determining the
compensation of individuals for this purpose, the definition of compensation in
Treas. Reg. § 1.415(c)-2(d)(2) shall be used.

 

2



--------------------------------------------------------------------------------

Restrictions on Restricted Stock Units   

You may not sell, transfer, pledge or otherwise dispose of any Restricted Stock
Units without Schwab’s written consent. Schwab will deliver Shares to you only
after the Restricted Stock Units vest and after all other terms and conditions
in this Agreement have been satisfied.

 

Schwab may, in its sole discretion, allow you to transfer these Restricted Stock
Units under a domestic relations order in settlement of marital or domestic
property rights.

 

In order to transfer these Restricted Stock Units, you and the transferee(s)
must execute the forms prescribed by Schwab, which include the consent of the
transferee(s) to be bound by this Agreement.

Delivery of Shares After Death   

In the event that Shares are distributable upon your death, the Shares will be
delivered to your beneficiary or beneficiaries. You may designate one or more
beneficiaries by filing a beneficiary designation form. You may change your
beneficiary designation by filing a new form with Schwab at any time prior to
your death. If you do not designate a beneficiary or if your designated
beneficiary predeceases you, then your Shares will be delivered to your estate.

Restrictions on Resale   

You agree not to sell any Shares at a time when applicable laws, Schwab’s
policies or an agreement between Schwab and its underwriters prohibit a sale.
This restriction will apply as long as your service continues and for such
period of time after the termination of your service as Schwab may specify.

No Stockholder Rights   

Your Restricted Stock Units carry no voting or other stockholder rights. You
have no rights as a Schwab stockholder until your Restricted Stock Units are
settled by issuing Shares.

Contribution of Par Value   

On your behalf, Schwab will contribute to its capital an amount equal to the par
value of the Shares issued to you.

Dividend Equivalent Rights   

If Schwab pays cash dividends on Shares, you will receive cash equal to the
dividend per Share multiplied by the number of unvested Restricted Stock Units.
Each such payment shall be made as soon as practicable following the payment of
the actual dividend, but in no event beyond March 15th of the year following the
year the actual dividend is paid.

 

3



--------------------------------------------------------------------------------

No Right to Remain Employee or Director   

Nothing in this Agreement will be construed as giving you the right to be
retained as an employee, contingent worker or director of Schwab and its
subsidiaries for any specific duration or at all.

Limitation on Payments   

If a payment from the Plan would constitute an excess parachute payment under
section 280G of the Code or if there have been certain securities law
violations, then your grant may be reduced or forfeited and you may be required
to disgorge any profit that you have realized from your grant.

 

If a disqualified individual receives a payment or transfer under the Plan that
would constitute an excess parachute payment under section 280G of the Code,
such payment will be reduced, as described below. Generally, someone is a
“disqualified individual” under section 280G if he or she is (a) an officer of
Schwab, (b) a member of the group consisting of the highest paid 1% of the
employees of Schwab or, if less, the highest paid 250 employees of Schwab, or
(c) a 1% stockholder of Schwab. For purposes of the section on “Limitation on
Payments,” the term “Schwab” will include affiliated corporations to the extent
determined by the independent auditors most recently selected by the Schwab
Board of Directors (the “Auditors”) in accordance with section 280G(d)(5) of the
Code.

 

In the event that the Auditors determine that any payment or transfer in the
nature of compensation to or for your benefit, whether paid or payable (or
transferred or transferable) pursuant to the terms of the Plan or otherwise (a
“Payment”), would be nondeductible for federal income tax purposes because of
the provisions concerning “excess parachute payments” in section 280G of the
Code, then the aggregate present value of all Payments will be reduced (but not
below zero) to the Reduced Amount; provided, however, that the Compensation
Committee may specify in writing that the grant will not be so reduced and will
not be subject to reduction under this section.

 

For this purpose, the “Reduced Amount” will be the amount, expressed as a
present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.

 

If the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation of the Reduced Amount. The
Auditors will determine which and how much of the Payments will be eliminated or
reduced (such that the aggregate present value of

 

4



--------------------------------------------------------------------------------

  

the Payments equals the Reduced Amount). Schwab will notify you promptly of the
Auditor’s determination. Present value will be determined in accordance with
section 280G(d)(4) of the Code. The Auditors’ determinations will be binding
upon you and Schwab and will be made within 60 days of the date when a Payment
becomes payable or transferable.

 

As a result of uncertainty in the application of section 280G of the Code at the
time of an initial determination by the Auditors, it is possible that Payments
will have been made by Schwab which should not have been made (an “Overpayment”)
or that additional Payments which will not have been made by Schwab could have
been made (an “Underpayment”), consistent in each case with the calculation of
the Reduced Amount. In the event that the Auditors, based upon the assertion of
a deficiency by the Internal Revenue Service against you or Schwab which the
Auditors believe has a high probability of success, determine that an
Overpayment has been made, the amount of such Overpayment will be paid by you to
Schwab on demand, together with interest at the applicable federal rate provided
in section 7872(f)(2) of the Code. However, no amount will be payable by you to
Schwab if and to the extent that such payment would not reduce the amount which
is subject to taxation under section 4999 of the Code. In the event that the
Auditors determine that an Underpayment has occurred, such Underpayment will
promptly be paid or transferred by Schwab to or for your benefit, together with
interest at the applicable federal rate provided in section 7872(f)(2) of the
Code, provided that no such Underpayment related to Shares distributable under
this Agreement shall be paid beyond the deadline for making such payments under
section 409A of the Code.

Claims Procedure   

You may file a claim for benefits under the Plan by following the procedures
prescribed by Schwab. If your claim is denied, generally you will receive
written or electronic notification of the denial within 90 days of the date on
which you filed the claim. If special circumstances require more time to make a
decision about your claim, you will receive notification of when you may expect
a decision. You may appeal the denial by submitting to the Plan Administrator a
written request for review within 30 days of receiving notification of the
denial. Your request should include all facts upon which your appeal is based.
Generally, the Plan Administrator will provide you with written or electronic
notification of its decision within 90 days after receiving the review request.
If special circumstances require more time to make a decision about your
request, you will receive notification

 

5



--------------------------------------------------------------------------------

  

of when you may expect a decision.

Plan Administration   

The Plan Administrator has discretionary authority to make all determinations
related to this grant and to construe the terms of the Plan, the Notice of
Non-Employee Director Retainer Restricted Stock Unit Grant and this Agreement.
The Plan Administrator’s determinations are conclusive and binding on all
persons.

Adjustments   

In the event of a stock split, a stock dividend or a similar change in Schwab
stock, the number of Restricted Stock Units that remain subject to forfeiture
will be adjusted accordingly.

Severability   

In the event that any provision of this Agreement is held invalid or
unenforceable, the provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.

Applicable Law   

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions), as such laws are
applied to contracts entered into and performed in Delaware.

The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference. This
Agreement, the Notice of Non-Employee Director Retainer Restricted Stock Unit
Grant and the Plan constitute the entire understanding between you and Schwab
regarding this grant. Any prior agreements, commitments or negotiations
concerning this grant are superseded. This Agreement may be amended only by
another written agreement, signed by both parties and approved by the
Compensation Committee. If there is any inconsistency or conflict between any
provision of this Agreement and the Plan, the terms of the Plan will control.

BY ACCEPTING THIS GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

6